In The
                     Court of Appeals
       Sixth Appellate District of Texas at Texarkana

               ______________________________

                     No. 06-09-00008-CV
               ______________________________


                JOHNNIE MAE RILEY, Appellant

                                 V.

LADONNA GALE SUBER THIGPEN, PHYLLIS ANN MEADORS, AND
          HAROLD JUDSON SUBER, Appellees



             On Appeal from the County Court at Law
                      Gregg County, Texas
                Trial Court No. 2008-941-CCL2




            Before Morriss, C.J., Carter and Moseley, JJ.
                                   MEMORANDUM OPINION

       Johnnie Mae Riley, appellant, filed pro se her notice of appeal January 7, 2009.

       The clerk's record was filed February 26, 2009, and the reporter's record was filed April 16,

2009. Riley's brief was therefore due May 18, 2009. This Court granted Riley an extension of thirty

days, to June 17, 2009. Riley then filed a second request for an extension of time, which we also

granted, to August 17, 2009. In that correspondence granting Riley's request for an extension, we

informed her that no more requests for an extension would be granted and that failure to file her brief

by that date could result in her appeal being dismissed. See TEX . R. APP . P. 42.3(b), (c).

       Riley has now filed a third request for an extension of time, asking to August 31, 2009, to

which Appellees have filed an objection. It is now September 4, and no brief has been filed. We

overrule Riley's motion for an extension of time and, pursuant to Rule 42.3(b) of the Texas Rules

of Appellate Procedure, we dismiss this appeal for want of prosecution. See TEX . R. APP . P. 42.3(b).



                                                       BY THE COURT

Date Submitted:        September 3, 2009
Date Decided:          September 4, 2009




                                                  2